El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
*532Cruz. Correa de Jesús fué declarado culpable de un delito menos grave por virtud de una denuncia formulada contra él y que en esencia es como sigue: Que en enero 28, 1922, en una casa dentro del Distrito Judicial Municipal de Caguas el referido Cruz Correa de Jesús sacrificó y puso a la venta carne de res en un puesto situado en dicha casa, vendiéndola al público, violando de este modo la sección Ia. de “Una or-denanza para reglamentar la matanza de ganado' vacuno y la venta de carnes frescas por administración, en el Municipio de Caguas, Puerto Rico.” La ordenanza fué la siguiente:
“Yo, Ramón Santini, Secretario Municipal de Caguas, P. R., Certifico:- — Que la Asamblea Municipal de Caguas, en su sesión del 24 de octubre de 1921, adoptó la siguiente ordenanza, que fué publicada en el periódico ‘La Democracia.,’ en su número corres-pondiente al día veintiocho de octubre de 1921, entrando a regir el 18 de noviembre del mismo:
“Ordenanza reglamentando la matanza de ganado vacuno para la venta de carnes frescas por administración en el Municipio de Caguas, P. R., y fijando penalidades por su infracción.- — Ordénase por la Asamblea Municipal de Caguas:
“Sección 1. — Por la presente se dispone y establece en el Mu-nicipio de Caguas, temporalmente, la matanza de ganado vacuno para la venta de carnes frescas, por administración; Disponiéndose que las carnes serán vendidas a los habitantes del Municipio, al costo con más el diez por ciento de beneficio; y todo lo recaudado por este concepto ingresará en el Tesoro Municipal. Disponiéndose, además, que ninguna persona o personas, fuera de los represen-tantes oficiales del Gobierno Municipal, podrán vender carnes fres-cas en los límites del Municipio de Caguas, durante el tiempo que esta, ordenanza estuviere vigente.
“Sección 2. — Las carnes serán vendidas al público consumidor completamente limpias y desteladas, y en la proporción de % partes de carnes por % de hueso.
“Sección 3. — Los precios de las carnes serán fijados diariamente en una tablilla colocada en sitio visible. Toda persona o personas que alterasen estos incurrirán en las penalidades que señala la sec-ción cuarta sub-siguiente.
“Sección 4. — Toda persona que infringiere cualquiera de las disposiciones de esta ordenanza, convicta que fuere, será castigada *533por la Corte Municipal o la de Paz, con multa mínima de Diez Dó-lares y máxima de Cincuenta, o con prisión mínima de cinco días y máxima de quince.
“Sección 5. — Por la presente se autoriza al Comisionado de Ser-vicio Público para que disponga de los fondos necesarios de la par-tida de imprevistos para la compra del ganado necesario y demás gastos inherentes a la ejecución de esta ordenanza; Disponiéndose. que el Concejo de Administración redactará los reglamentos ne-cesarios para la ejecución de la misma.
“Sección 6. — Esta ordenanza empezará a regir a los veinte días siguientes a su publicación, y estará en vigor durante el término de noventa días, pudiendo la Asamblea Municipal prorrogarlo cuantas veces lo estime necesario.
“Sección 7. — Toda ordenanza o parte de ordenanza que se oponga a la presente, queda derogada.
“Y para fines oficiales libro la presente en Caguas, Puerto Eico, a los treinta días del mes de enero de mil novecientos veintidós.”
En la corte inferior, al ser presentada una denuncia con tal fin, el acusado formuló la excepción perentoria de que los hechos denunciados no constituían delito público, porque “los hechos tal y como han sido denunciados no constituyen delito público en Puerto Eico, porque la ordenanza cuya infracción se imputa al acusado, nació en virtud de la Ley número 52 aprobada en diciembre 3, 1917, titulada “para autorizar a los Municipios para reglamentar la venta de carnes frescas” cuya ley fué totalmente derogada por el propio mandato de la Asamblea Legislativa de Puerto Eico, al aprobar, el año 1919, la Ley Municipal que rige en Puerto Eico, no inclu-yendo entre las leyes que debían subsistir en la vida de los municipios, la expresada ley número 52; segundo, porque viola un precepto constitucional amparado por la Constitu-ción de los Estados Unidos de Norte América, y además, por-que viola un precepto comprendido en el Acta Jones, que establece que no se aprobará ninguna legislación que menos-cabe los contratos; tercero, porque dicha ordenanza ha sido aprobada, excediéndose la corporación municipal del radio de acción coneedídole, por el Police Power, de acuerdo con *534el acta que la creó, y cuarto, porque dicha ordenanza establece un negocio que Constituye un monopolio verdadero, en abierta oposición a las constituciones del Acta Sherman, que es aplicable a Puerto Rico.
Alega el apelante varios errores para atacar la validez de esta ordenanza y entre otros señalamientos hay algunos que afectan a la constitucionalidad de la ley número 52 de 1917, así como a la de la propia ordenanza. El gobierno sos-tiene la validez de la ley en todo sentido menos en lo que res-pecta a la cuestión de la constitucionalidad. En relación con esto dice el gobierno que la cuestión de la constitucionalidad no fué debidamente planteada, pero asumiendo que fué pro-piamente levantada, entonces el gobierno conviene en que la ley es anticonstitucional.
Sostiene el gobierno la teoría de que para atacar la cons-titucionalidad de una ley debe haberse presentado una mo-ción especial en la corte inferior levantando la cuestión. Los autos revelan que el acusado formuló una excepción peren-toria ante la corte, levantando todas las cuestiones. La opi-nión de la corte también demuestra que el acusado levantó debidamente y presentó cuestiones sobre la constitucionali-dad de la ley número 52, supra, y de la anticonstitucionali-dad e irrazonabilidad de la ordenanza, por constituir una violación de los derechos individuales. No solamente fué le-vantada la cuestión en esta forma, sino que la corte en su opinión pasa a discutir la constitucionalidad de la ley y a justificar la misma y al municipio, basada en! la teoría del po-der de policía del Estado. Las citas que hace el fiscal son simplemente al efecto de que una cuestión constitucional debe ser levantada en la corte inferior. Siempre hemos enten-dido que una question constitucional podría, ser promovida por excepción perentoria. Así fué planteada, considerada y resuelta por la corte inferior. No conocemos ninguna au-toridad que prescriba otra forma necesaria de promover la cuestión. Aún más, si hubiera habido alguna deficiencia en *535la forma en este sentido, sobre ella no se insistió en la corte inferior y de acnerdo con nuestras facultades generales, po-dríamos pasar por alto tina deficiencia de forma. La ley número 52 de 1917 es la siguiente:
“Ley para autorizar a los municipios a reglamentar la venta de carnes frescas.

“Decrétase por la Asamblea Legislativa de Puerto Rico:

“Sección 1. — Los municipios de Puerto Rico quedan autorizados para reglamentar la venta de carnes frescas de acuerdo con las ne-cesidades existentes en cada municipalidad, en cualquiera de las formas siguientes:
“(a) Por medio de subastas.
“(ó) Por administración.
“ (c) Autorizando la matanza libre.
“Sección 2. — Los municipios que deseen regular la venta de car-nes frescas por subastas lo barán mediante ordenanza debidamente decretada, proveyendo lo necesario para la celebración de subastas con el fin de adjudicar el privilegio exclusivo de vender carnes fres-cas en los límites del municipio, a la persona o personas que ofre-cieren vender dichas carnes al público al precio más bajo. Todas las ordenanzas que para el objeto se decretaren fijarán el término de su vigencia y proveerán lo necesario para anuncios de las subas-tas que hayan de celebrarse semanal o quincenalmente en la forma y manera que más adelante se dispone. En dichas ordenanzas podrá ordenarse también que sólo las personas a quienes se haya adju-dicado debidamente el privilegio podrán vender carnes frescas en el municipio, y fijarse penas por la infracción de esta restricción, que no excedan de multa de cincuenta (50) dólares o prisión por treinta (30) días por cada falta; Disponiéndose, que las subastas serán anunciadas por pliegos que se fijarán en el frontis de la casa ayuntamiento.
“Cada semana o quincena se especificará en el anuncio de las subastas la cantidad mínima de cada clase de carne necesaria para el consumo público en cada uno de los días contenidos en el período, y el precio máximo al cual pueden venderse dichas carnes en cada uno de dichos días.
“Toda proposición especificará la cantidad y clase o calidad de cada clase de carne que el postor conviene en ofrecer a la venta, y el precio que se compromete a cargar por ella en cada uno^ de los *536días comprendidos en sn proposición; Disponiéndose} que cualquiera proposición puede cubrir todos los días comprendidos en la semana o quincena, o cualquier número de dichos días. La junta de su-basta, según está constituida por la sección 96 de la Ley Municipal, adjudicará la buena pro, y el privilegio para la venta de cada clase de carne fresca se adjudicará para cada día del período de la su-basta al postor que ofreciera venderla al precio más bajo en aquel día, consideración habida de la clase o calidad de la carne que se ofreciere.
“Cada proposición vendrá acompañada, de una fianza provisional, en efectivo, y cada mejor postor depositará una fianza definitiva en efectivo bajo condición de cumplir fielmente todas las condiciones de su convenio en todos y cada uno de los días para los cuales le ha sido adjudicado el privilegio. La cantidad de estas fianzas se fi-jará en la ordenanza proveyendo para la concesión del privilegio.
“La junta de subastas tendrá el derecho de rechazar todas las ofertas para cualquier día o días del período semanal o quincenal, en el cual caso, así como en casos de no hacerse ofertas para nin-gún día o días del período, el concejo municipal tendrá el derecho de solicitar nuevas proposiciones para esos días, o disponer lo más conveniente para los intereses del municipio.
A loá que se les adjudicare el privilegio de vender carnes se les permitirá el uso de los mataderos y puestos de carnes pertenecientes al municipio en los días para los cuales se hubiere adjudicado dicho privilegio, mediante el pago de derechos razonables que para ello fijare el concejo municipal, y con sujeción a los reglamentos que dicha corporación estableciere.
“Sección 3.. — Los municipios que deseen establecer la venta de carnes frescas por administración lo harán mediante ordenanza de-bidamente decretada, para proveer temporalmente para lá matanza de ganado y la venta de carnes por el municipio en la forma y ma-nera dispuesta en la sección 104 de la Ley Municipal. Cualquiera ordenanza que con este fin se decretare podrá disponer que ninguna persona o personas, fuera de los representantes del gobierno municipal, representando oficialmente al municipio, podrán vender car-nes frescas en los límites del municipio durante el tiempo que la ordenanza estuviere vigente, y podrá fijar penas que no excedan de multas de cincuenta (50) dólares o prisión por treinta (30) días por cada falta de infracciones de esta restricción.
“Sección 4. — Los municipios que deseen establecer la matanza libre deberán reglamentarla por ordenanza debidamente decretada.
*537“Sección 5. — La Ley No. 76, de marzo 9 de 1911, y toda otra ley o parte de ley que se oponga a la presente, queda por ésta de-rogada. ’ ’
Uno de los principales fines de esta ley fné permitir a los municipios de Puerto Rico establecer monopolios en la venta de carnes, ya por subastas públicas, o por administración, se-gún los prefiriera cada municipio. Cuando venía a constituir un monopolio por el municipio el único requisito previo era la forma y manera prescritas por el artículo 104 de la Ley Municipal. El artículo 104 suponía previamente la aprobación de la ordenanza por el Consejo Ejecutivo de Puerto Rico. Supo-niendo previamente entonces la aprobación del Consejo Eje-cutivo, la ley número 52 permitiría a cualquier municipio es-tablecer un monopolio en la venta de carnes y podría, de ser general, impedir a todo carnicero en cualquier parte' de Puerto Rico o de cualquier lugar de los Estados Unidos ejer-cer su oficio en Puerto Rico.
El apelante está conforme en que el municipio puede regular, y en último caso fijar, el precio máximo en que po-dría venderse un artículo determinado, y que ésta fué la práctica que se puso en vigor en los otros municipios de la isla, con la aprobación de la comunidad en general. Esto tendería a mostrar las desigualdades que pudieran surgir en Puerto Rico, toda vez que podría permitirse a un carnicero vender carne en una comunidad y no poder ejercer su oficio en otra. Varios municipios de la isla, mediante subastas o por administración, fiarían imposible para un carnicero de cualquier otra parte de los Estados Unidos el ejercer su oficio, en Puerto Rico y como muy bien dice el apelante, si el peticio-nario puede impedir así la venta de carnes por una persona particular, ¿por qué no puede hacerlo también tratándose de harina o de cualquier otro artículo necesario para la vida? En alguna parte de nuestras investigaciones, aunque de momento no tenemos el caso a mano, cuando una legislatura o muni-nicipio había tratado de impedir la venta de un determinado *538artículo necesario para la vida, el juez que emitió esa opi-nión dijo que si la venta de un determinado artículo podía ser impedida de tal modo, así también podría serlo basta la carne, queriendo significar, desde luego, que la venta de carne, que es un artículo de primera necesidad, estaba abierta a la libre competencia y que cualquiera podría elegir el ejer-cicio de ese negocio. La probibición absoluta de la venta de carne por individuos particulares no era de pensarse.
Cualquier tentativa para estudiar la materia objeto de la reglamentación de oficios, profesiones, o de cuándo es que puede o no ser creado un monopolio, nos retrotraería a los famosos Slaughter House Cases, 16 Wall. 36; y llama bas-tante la atención que la cuestión envuelta era la matanza de animales para el consumo y el derecho de Louisiana a con-ferir a una corporación el exclusivo privilegio por veinti-cinco años de controlar la matanza de dichos animales. Por una corte en que la opinión estaba dividida con fuertes disidencias, el derecho de Louisiana a establecer tal corpora-ción fué mantenido. La opinión de la mayoría emitida por el Juez Sr. Miller, consideró la cuestión de los monopolios bajo la condición de la ley. En los tiempos primitivos los monopolios surgieron por privilegio real, por la actuación de gremios, y en otras formas, basta que Lorh Cohe, en una re-nombrada opinión, sostuvo que los monopolios, con pocas ex-cepciones, eran nulos en la ley. 11 Coke 84, b 77, Reprint 1260. El Juez Sr. Miller llamó la atención, sin embargo, ci-tando del historiador Macauley que la limitación de los mo-nopolios. era una protesta de los Comunes contra la Corona; que al llamarse la atención de Elizabeth a esta práctica ella prometió suprimirla. Si lo hizo o no, es otra cuestión. De todos modos, nadie jamás puso en duda que el Parlamento podía establecer un monopolio. La corte, en los Slaughter House Cases, resolvió que el ejercicio particular del poder de policía por Louisiana no envolvía ninguna cuestión federal; que la reglamentación de la matanza de ganado es-*539taba, y siempre había estado, dentro del poder de policía; que nadie podía dudar que el Estado podría regular la ma-tanza y establecer mataderos públicos, y que si deseaba re-gularla podría también incorporar una asociación con tal fin. De modo que las enmiendas décimotercera y décimo cuarta a la Constitución de los Estados Unidos no debieron ser invocadas.
A la sugestión de que la incorporación impediría a un carnicero ejercer su oficio, el Juez Sr. Miller dijo: “Pero no es verdad que ella (la ley) priva a los carniceros de su derecho a ejercer su oficio,” y también, “ella (la ley), como se ha afirmado, no impide al carnicero hacer su propia ma-tanza. ’ ’
Se deduce de la opinión de la mayoría que Louisiana no había'hecho nada substancial para impedir a un Carnicero ejercer su oficio. Las opiniones disidentes de los jueces Field y Bradley hicieron más clara la posición de la corte. Ellos afirmaron que Louisiana había infringido las enmiendas dé-cimotercera y décimocuarta. Estas opiniones disidentes han sido citadas extensamente por ser una correcta exposición en general del derecho de una persona a ejercer un oficio o pro-fesión, sujeto únicamente a una reglamentación razonable o de acuerdo con las exigencias que el caso pudiera requerir.
En el caso de Re Aubrey, 104 A. S. R. (Wash.) 952, un estatuto que exigía a los herradores de caballos pasar un exa-men y prescribía un castigo por seguir un oficio sin una li-cencia, fué declarado anticonstitucional. El propósito del es-tatuto no fué levantar fondos. La corte indicó que un esta-tuto podría regular la cirugía dental y la medicina como cues-tiones de sanidad, de acuerdo con el poder de policía, y citó el caso principal de Re Jacobs, 90 N. Y. 108; 50 A. R. 636. “Bajo el mero pretexto de reglamentaciones de policía los de-rechos personales no pueden ser usurpados '* * # ” y la corte de Washington citó con aprobación de la opinión del Juez Field, del Slaughter House Cases, 16 Wall. 87. Asimismo, *540en el caso de Bessette v. People (Ill.), 56 L. R. A. 558. En 29 Corpus Juris 242, se dijo snbstancialmente que una re-glamentación sanitaria o- cuarentenaria no puede ponerse en vigor de modo que prive a los ciudadanos del ejercicio o goce de sus derechos legales en una forma que no es perjudicial o peligrosa para los demás.
Incidentalmente podemos decir que el poder de policía y el alcance del mismo fue considerado en los Slaughter House Cases. No es susceptible de una definición exacta, como hace mucho tiempo dijo el Juez Presidente Sr. Shaw. La legis-latura puede, prima facie, determinar la necesidad de la re-glamentación de un oficio o negocio, pero siempre pueden las cortes investigar si la cuestión es materia de reglamenta-ción pop el poder de policía.
Allgeyer v. Louisiana, 165 U. S. 578, probablemente es el caso más claro de la Corte Suprema de los Estados Unidos en el cual’se conserva el derecho del ciudadano a seguir cual-quier ocupación ordinaria. La corte dijo lo siguiente:
Se dijo por el Juez Asociado Sr. Bradley en el caso de Buther’s Union Company v. Crescent City Company, 111 U. S. 746, 762, en el curso de su opinión concurrente en ese caso, que £E1 derecho a seguir cualquiera de las ocupaciones comunes a la vida es- un de-recho inalienable. Se formuló como tal de acuerdo con la frase “prosecución de la felicidad” contenida en la Declaración de In-dependencia, que comenzaba con la proposición fundamental de que “todos los hombres han sido creados iguales, que el Creador les ha otorgado ciertos derechos inalienables; que entre éstos están la vida, la libertad y la prosecución de la felicidad. Este derecho es un gran elemento en la libertad civil del ciudadano.” ’ Y de nuevo, en la página 764, el ilustrado juez dijo: 'Sostengo que la libertad para ejercer una ocupación — el derecho a seguir cualquiera de las voca-ciones ordinarias de la vida — es uno de los privilegios del ciudadano de los Estados Unidos.’ Y otra vez en la página 765 dice: ‘Pero si no obstaculiza los privilegios e inmunidades de un ciudadano de los Estados Unidos que le prohibe seguir su vocación y da a los demás un derecho exclusivo de seguirla, ciertamente que le priva (hasta cierto punto) de su libertad; pues le quita la libertad de-*541adoptar y seguir la profesión que prefiera; la cual, como ya se ha sugerido, es parte esencial de la libertad del ciudadano.’ ”
Es verdad que estas observaciones se hicieron respecto a cuestiones de monopolio, pero ellas determinan bipñ los de-rechos comprendidos en la palabra “libertad,” según están contenidos en la enmienda décimoeuarta.
Y también, en el caso de Powell v. Pennsylvania, 127 U. S. 678, 684, el Juez Sr. Harlan, al emitir la opinión del tribunal, se expresó como sigue:
“La principal cuestión que levanta previamente el demandado es que, en términos de igualdad con todos los demás en semejantes circunstancias del disfrute por su parte del privilegio de seguir una profesión o negocio habitual, y de adquirir, tener y vender la pro-júedad, es una parte esencial de sus derechos de libertad y de pro-piedad, como están garantizados por la enmienda decimocuarta. La corte conviene con esta proposición general por encarnar un salu-dable principio de derecho constitucional.”
Se resolvió allí, sin embargo, que la legislación que se considera en ese caso no infringía ningún derecho constitu-cional del demandante en error.
El caso de Smith v. Texas, 233 U. S. 630, fué uno en el cual se exigían requisitos indebidos al conductor de un tren. La corte dijo lo siguiente:
“La vida, libertad, propiedad, y la igual protección de la ley, agrupadas conjuntamente en la Constitución, están tan relacionadas entre sí que la privación de uno de esos derechos puede aminorar o extinguir el valor de los otros tres. En tanto se priva a un hombre del derecho a trabajar, su libertad queda restringida, su capacidad para ganarse la vida- y adquirir propiedad rebajada, y se le niega la protección que la ley proporciona a aquellos a quienes se les per-mite trabajar. Libertad significa más que inmunidad de servidum-bre, y la garantía constitucional es una seguridad de que el ciuda-dano será protegido en su derecho a usar sus facultades mentales y corporales en cualquier ocupación legal.
“Si el servicio es público el Estado puede prescribir restricciones y exigir un examen para probar la capacidad de cualquier persona para dedicarse o permanecer en la ocupación pública. Ex parte *542Lockwood, 154 U. S. 116; Hawker v. New York, 170 U. S. 189; Watson v. Maryland, 218 U. S. 173. El patrono particular puede a. la vez fijar normas y pruebas, pero si su negocio es uno en el cual está envuelta la salud o seguridad pública, el Estado puede legislar de modo que se excluya de tal ocupación particular a aquellos cuya incompetencia podría ocasionar perjuicios al público. Pero como el interés público es la base de tal legislación, las pruebas y prohi-bición deben ponerse en práctica con referencia a ese objeto y de manera que no ‘intervengan indebidamente con el negocio en particular, o impongan restricciones inusitadas e innecesarias a las ocupaciones legales.’ ” Lawton v. Steel, 152 U. S. 133, 137.
El caso de Abbey Land & Improvement Company et al., v. County of San Mateo et al., 167 Cal. 434 52 L. R. A. (N. S.) 408, es otro ejemplo de hasta qué punto pueden o no lle-gar las autoridades en la reglamentación del negocio. Cual-quier cosa que sea un estorbo público (nuisance,) como lo es un matadero frecuentemente, puede quedar circunscrita a cierta parte de la comunidad o que se sitúe fuera de los lí-mites de la ciudad, etc. En el caso en cuestión se trataba de un crematorio. El Condado de San Mateo pretendió otorgar un derecho exclusivo para un sólo crematorio. Los demandantes habían empezado a hacer otro crematorio en esa parte del Condado de San Mateo donde no había nada más que cementerios. La corte resolvió que el vecindario en el cual el demandante se proponía construir y tener un cre-matorio no era de tal naturaleza que exigía la supresión o prohibición del mismo aún cuando inherentemente fuera tan perjudicial a la salud o conveniencia pública como un cemen-terio. Era claro que el uso de otro crematorio en esa vecin-dad en manera alguna sería perjudicial a la salud pública, comodidad o conveniencia y que no perjudicaría a la propie-dad colindante. La corte se expresó en estos términos:
“El aumento del precio del mercado de tal propiedad puede re-tardarse debido a la aversión que muchas personas muestran a re-sidir cerca de un cementerio, pero esto, como hemos visto no es nna. razón para el ejercicio del poder de policía” (citándose casos).
*543Se admitió que el crematorio puede funcionar en una forma que pueda causar daño a la salud pública pero cuando se evitaba tal peligro por su situación, no Rabia otra razón para impedir el establecimiento de un crematorio.
Y citando otra vez:
“La ordenanza en cuestión no puede ser sostenida como una me-dida de policía y puesto que prohibe a los demandantes usar su propiedad en un negocio legal y en una forma inofensiva debe ser declarada nula. # * * ”
De acuerdo con un estatuto que permite la reglamenta-ción de agencias funerarias una municipalidad negó una li-cencia a un agente funerario porque no era un embaisamador. La corte de revisión dijo que la Constitución de Massachus-setts como la de los Estados Unidos fijaba derechos a dis-frutar de la vida, la libertad y la propiedad. “Esto incluye el derecho a ejercer cualquier vocación adecuada para obte-ner la subsistencia.,” citándose numerosos casos. La corte resolvió que por virtud del ejercicio del poder de policía los negocios que requieren reglamentación en interés de la salud, seguridad o moral y “quizás en el sentido estricto del bienes-tar público,” podrían ser regulados; que el negocio de agen-cias funerarias, en beneficio de la salud, podría ser regulado pero no de tal modo que establezca un monopolio por parte de los embalsamadores; que el embalsamamiento no era indispensable para el entierro. La corte también incidental-mente dijo que el mero calificativo de que la reglamentación era una medida sanitaria no era suficiente. Wyeth v. Thomas, 23 L. R. A. (N. S.) 147.
En el caso de State Ex rel. Sampson v. Sheridan, 1 A. L. R. 955 contiene una buena exposición del principio, ci-tando el Juez Field en el caso de Butchers’ Union, etc., v. Crescent City, etc., 111 U. S. 757, quien se expresó como si-gue:
“Se ha dicho muy bien que £la propiedad que toda persona tiene *544en su propio trabajo, puesto que es la base fundamental de toda otra propiedad, es por tanto lo más sagrado e inviolable. El patrimonio del pobre descansa en la fortaleza y destreza de sus manos, y el im-pedir que emplee esta fuerza y destreza en la forma, que lo crea con-veniente sin perjuicio a su vecino, constituye una clara violación do la más sagrada propiedad. Es una usurpación manifiesta a la justa libertad tanto del trabajador como de aquellos que podrían estar dispuestos a emplearlo. Así como impide a uno trabajar en lo que crea conveniente, así también obstaculiza a los demás para emplear a quienes consideran convenientes. Adam Smith, Wealth of Nations, bb. 1, Chap. 10.”
En el caso de Marymont v. Nevada State Banking Bd., 32 L. R. A. (N. S.) 477, se resolvió que el Estado no podía limitar un negocio bancario a una corporación; que.todas las ocupaciones estaban sujetas a reglamentaciones, razonables' pero que no liabía ningún beneficio para el público en esta clase de reglamentaciones, citándose al Juez Bradley en los Slaughter House Gases.
Un estado puede hacer que las reglamentaciones de un matadero tengan aplicación al ganado sacrificado para expor-tación. Board of Health of New Jersey v. Schwarz, 87 Atl. 147. Una ordenanza puede llegar hasta el límite de prohi-bir la venta de carne a menos que sea inspeccionada. Field v. Board, etc., 90 Atl. 672.
Una licencia para poseer, funcionar o administrar una oficina dental, para q.ue pueda ser concedida sin examen que demuestre la capacidad, no puede ser exigida de acuerdo con ol poder de policía del Estado cuando no hay ninguna inten-ción de dedicarse a la verdadera práctica de la cirugía dental. State of Washington v. Brown, 68 L .R. A. 889, donde se dice que un fai-macéutico que prepara recetas debe tener una li-cencia pero que tal no es el caso tratándose del dueño de una farmacia, citando de la obra de Tiedemann sobre li-mitaciones al poder de policía, pero es una cuestión judicial si una ocupación u oficio determinado no puede ser restrin-gido de acuerdo con la limitación constitucional.
*545Que el oficio es libre y que cualquier hombre tiene el de-recho de seguir una ocupación también se sostiene en el caso de Standard Oil Co. v. United States, 221 U. S. 53; People v. Weiner, Ann. Cases, 1917 C 1065. Y en este último caso se dice que bajo la Constitución Federal y las de Estados la persona puede ocuparse sin estorbo u obstáculo en todos aquellos oficios u ocupaciones que son en sí inofensivos y no. perjudiciales al público.
En el tomo 6 de Ruling Case Law, pág. 217, también se considera la jurisprudencia en donde se sostiene que el dere-cho de reglamentación es una excepción a la regla general de que toda persona tiene el derecho de dedicarse a cualquier, profesión legal; que este derecho de reglamentación depende de la necesidad razonable de su ejercicio en proteger la sa-lud, moral o bienestar general del Estado; y que por tanto si un negocio legal es de naturaleza beneficiosa y no perjudi-cial al público ya directa o indirectamente no puede estar su-jeto a ninguna reglamentación de policía y (página 19) que la conducción de un negocio puede prohibirse enteramente en un caso determinado o en una forma particular; su manejó puede ser restringido a ciertas horas del día, puede permi-tirse que se lleve a cabo solamente en el caso de que se empleen medidas protectoras o puede permitirse en ciertas formas y exigirse una suma de dinero dé los individuos que lo llevan a cabo con el fin de recompensar a aquellos que sufran pérdi-das debido al mismo y en la página 222, que la legislatura no puede prohibir a ninguna persona o clase de personas de ocu-parse en un negncio legal; ni puede tampoco privar a nin-gún ciudadano de su derecho a ejercer una profesión, ocupa-, ción o negocio que no sea necesariamente perjudicial a la comunidad, y que está dispuesto a cumplir con todas las re-glamentaciones razonables que se le impongan.
Que la reglamentación y sostenimiento de casas de vecin-dad para el alojamiento y hospedaje era materia adecuada de reglamentación legislativa fué declarado en el caso de *546Bonnett v. Vallier, 17 L. R. A. (N. S.) 486, pero la corte sos-tuvo que el grado de reglamentación permisible variaba grandemente de acuerdo con las circunstancias. Hacemos la siguiente cita:
“ ‘Pequeñas limitaciones, ’ se dice,- ‘de anteriores derechos exis-tentes, incidentales a la propiedad, pueden imponerse con el fin de impedir un daño manifiesto,’ mientras que ‘las mayores no podían imponerse excepto por el ejercicio del derecho de expropiación for-zosa.’ Rideout v. Knox, 148 Mass. 368, 372, 2 L. R. A. 81, 12 A. S. R. 560, 19 N. E. 390, 392; Sawyer v. Davis, 136 Mass. 239, 242, 49 Am. Rep. 27. Se llama la atención a las palabras signifi-cativas ‘pequeñas limitaciones.’ Lo que constituye tales limitaciones debe necesariamente determinarse con referencia a las exigencias de las circunstancias especiales. Así pues, la verdadera destrucción de la propiedad privada de acuerdo con el poder de policía en al-gunos casos es procedente, aunque una intervención muy pequeña •en otras podría considerarse como improcedente. State v. Redmon, .supra. No hay ninguna prueba específica por la cual' pueda me-dirse con precisión 'lo que es razonable en un caso determinado. Es una cuestión que descansa en el criterio humano. De modo que la línea que existe entre lo razonable y lo que no lo es, que marca el límite de la autoridad constitucional de la legislatura, es una que a menudo es difícil de precisar y que se hace necesario en todos los casos dudosos que el poder judicial la someta a la sabiduría de la legislatura. Pero cuando claramente se ha pasado del límite, el de-ber de la corte de rechazar la usurpación y sostener de tal modo la Constitución es absoluto. No tiene ninguna discreción en el asunto. Marbury v. Madison, 1 Cranch 137, 2 L. ed. 60.” Otra vez, en la página 496, se dice:
“Debe considerarse que las ‘pequeñas limitaciones’ en cuanto al disfrute de la propiedad, teniendo relación con la naturaleza del caso, miden el alcance de la intervención de policía. Más allá de-eso' está el amplio campo donde el individuo es soberano de modo que no puede penetrarse en él de ningún modo para fines particu-lares y como se dijo en el caso de Rideout v. Knox, 368, 372, 2 L. R. A. 81, 12 Am. St. Rep. 560, 19 N. E. 390, 392, no para fines públicos excepto por el poder de expropiación forzosa.”
T también, citando del caso Ex parte Jentzsch, 112 Cal.. 468, 2 L. R. A. 664, se dice:
*547"El espíritu de un sistema tal como el nuestro está por tanto en completa variación con aquél que más o menos encubierto se en-cuentra aún bajo el paternalismo de otras naciones. Puede que sea perjudicial a la salud comer pan antes de las 24 boras de su con-fección, y sin embargo causaría sorpresa ver la legislatura declarar como delito la venta de pan fresco. Yernos con desaprobación tal legislación como también lo hacemos con la vigencia de las leyes suntuarias. Ni siquiera castigamos a un hombre por sus vicios a menos que los practique públicamente, de modo tal que tienda a propagar la corrupción o alterar la paz pública y ocasionar escán-dalo público. En resumen, damos al individuo la mayor suma po-sible de libertad personal y garantizado así se le trata como una persona de sano juicio, no como un niño en su minoridad y lo de-jamos en- libertad para buscar su destino según el impulso, edu-cación y enseñanza, herencia y medio ambiente lo dirijan.”
También es pertinente la siguiente cita del caso de State Ex rel. Sampson v. Sheridan, 1 A. L. R. 958:
"El derecho a seguir cualquiera de las ocupaciones comunes a la vida.o a obtener su propia subsistencia en cualquier ocupación inofensiva sin estorbo u obstáculo, es uno de aquellos derechos ina-lienables comprendidos en las cláusulas de la Declaración de Inde-pendencia y garantizado a todos aquellos que viven bajo nuestra forma de gobierno por las cláusulas de la Constitución nacional y las de Estados relativas a la libertad, propiedad y felicidad. 6. R. C. L. página 266 y otros casos.”
El caso de State Ex rel. Lachtman v. Houghton, L. R. A. 1917 F. 1050 es uno que abarca un número de puntos tra-tados en esta opinión. Allí un municipio con aparante au-toridad de la legislatura prohibió la construcción de tiendas en un distrito residencial, o algo parecido a esto. Eefirién-dose al caso de Lawton v, Steel, 152 U. S. 133, la corte, dijo que en el ejercicio de sus poderes de policía un Estado no está limitado a las cuestiones que se refieren estrictamente a la salud, moralidad y paz pública pero, como se ha dicho, puede haber intervención siempre que los intereses públicos lo exijan; y en este particular la legislatura tiene necesaria-*548mente una gran discreción para determinar no solo lo que exijan los intereses del público sino lo que pueda ser nece-sario para la protección de tales intereses. Si entonces cual-quier negocio llega a tener tal carácter que afecte suficiente-mente al interés público, puede haber una intervención y re-glamentación legislativa en el mismo para obtener el bie-nestar general, salud j prosperidad del Estado con tal que las medidas adoptadas no estén en conflicto con las pres-cripciones constitucionales y tengan alguna relación y cierta tendencia a cumplir el fin deseado. La corte resolvió que prohibir al propietario construir una tienda en terreno com-prendido en el distrito residencial no podía sostenerse como ejercicio legítimo del poder de policía y también que una or-denanza adoptada de acuerdo con la autoridad legislativa se presume que es válida pero sin embargo debe ser declarada nula si claramente perjudica a los derechos garantizados por la Constitución (un caso muy interesante).
Cuando un negocio es ilícito como el negocio de licor, el Estado puede establecer un completo control del mismo. Scott v. Donald, 165 U. S. 108, donde aparece el sistema de distribución de bebidas de Carolina del Sur.
En Puerto Rico es la Ley Joiies, sección 2, párrafo 1, la que prescribe que no se pondrá en vigor ninguna ley que prive- a una persona de la vida, libertad o propiedad sin el debido procedimiento de ley, y el derecho a dedicarse a un oficio se ha resuelto que es una especie de propiedad. Es la Enmienda Quinta a la Constitución de los Estados Uni-dos la que impide que el Congreso pueda intervenir con el trabajo honrado. Adair v. United States, 208 U. S. 161; Coppage v. Kansas, 236 U. S. 1; Adams v. Tanner, 214 U. S. 590.
En el caso de Coppage v. Kansas se dice que un Estado no podía al designar como “coerción” una conducta que en realidad no lo es, convertir en criminal cualquier ejercicio *549de libertad personal o de derechos de propiedad que son normales y esencialmente inofensivos. En el mismo sentido se enuncia el caso de Bunting v. Oregon, 243 U. S. 426.
En el caso de People v. Weiner, supra, se resolvió que la venta de ropa de cama de segunda mano podría ser regulada pero no prohibida y se sostuvo que si bien las cortes no resol-verían sobre la sabiduría de ninguna ley relativa al ejerci-cio del poder de policía, ellas resolverían la cuestión de sí tal ley tiene relación substancial al poder de policía, citán-dose numerosos casos (pág. 1067). TJna corte debe ver para sostener que un estatuto u ordenanza cae dentro del poder de policía, que tiende en cierto modo a evitar delitos o la preservación de la salud, moralidad y seguridad pública. Debe aparecer que tal fin es el que realmente se persigue y que hay cierta relación entre las disposiciones de la ley y tal propósito.
Examinada la cuestión por virtud de estos principios nos sentimos obligados a declarar que la Ley No. 52 del año 1917 es anticonstitucional. El fin evidente de la ley fué permi-tir el establecimiento de un monopolio en los municipios de Puerto Rico siempre que así lo creyeran conveniente a lo menos por períodos cortos. En la ley o en la experiencia que tenemos, nada hay que sugiera que sea necesario para un municipio el impedir enteramente a un carnicero que ejerza su oficio. Como frecuentemente se ha dicho la prueba de la ley no es lo que se ha hecho sino lo que puede hacerse por virtud de esa autoridad, pero en este caso particular el municipio de Caguas ha llegado hasta el verdadero límite y ha hecho delictivo el ejercicio del negocio de un carnicero llevado a cabo por una persona particular y fué la legisla-tura de Puerto Rico la que directamente autorizó al munici-pio para poder imponer un castigo en caso de que cualquier persona tratase de vender carne.
Si se examina también la Ley No. 52 a la luz de la citada *550jurisprudencia podrá verse que su concepto fundamental es erróneo. La ley se funda más o menos en la teoría de que el ejercicio de un oficio en vez de ser derecho natural innato en el pueblo en general es una concesión del Estado o de la Municipal. Las autoridades muestran que si bien puede invocarse el poder de policía para corregir abusos perjudi-ciales a la comunidad, su ejercicio constituye la excepción. El amplio campo del comercio es libre para todo el mundo mientras surja una verdadera necesidad de reglamentación.
La denuncia por su faz revela el hecho sorprendente de que a un hombre se le somete a castigos y penalidades por el sólo hecho de vender carne sin que haya nada que muestre o sugiera que el ganado no ha sido debidamente sacrificado o que la carne en algún modo no es pura o no sirve para la venta, o que el acusado no había cumplido o no estaba dis-puesto a cumplir con ninguna reglamentación razonable apro-bada por el municipio de Caguas para regular el negocio, o sin que nada aparezca en cuanto a que el negocio como se llevaba se había convertido o tenía el carácter de ún estorbo público.
El apelante, sin embargo, levantó otras cuestiones que merecen cierta consideración. Sostiene que la Ley No. 52 ha sido derogada por la legislación de 1919. La antigua ley municipal, incluyendo el artículo 104 de la misma, del cual se hace mención en la Ley 52, fué derogada. Un sistema res-ponsable de gobierno municipal quedó establecido y el cual en lo principal era independiente del control del'Consejo Eje-cutivo de Puerto Eico. Se confirieron facultades generales al municipio y es por virtud de estas facultades generales que el municipio debe actuar. Entre estas facultades en la ley de 1919 no hay ninguna autoridad directa delegada a las municipalidades para establecer monopolios en la venta de carne. La ley es clara de que en la ausencia de tal autori-dad directa un municipio nunca puede establecer un mono-*551polio. (Anteriores autoridades, 19 R. C. L. página 15 y si-» guientes; Dillon on Municipal Corporations, Passim, f otras).
Debe revocarse la sentencia y absolverse al acusado. :'

Revocada la sentencia apelada y absuelto el acusado.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey, Hutcbison y Franco Soto.